Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

This Office Action is in response to Applicant’s communication filed on January 19, 2021 for the patent application 16/377,826.   
.

Status of Claims

Claims 2 – 19 are pending in the application.
Claims 2, 3, 7 and 16 - 19 are currently amended in the application.
Claim 1 is cancelled in the application without prejudice or disclaimer.


Response to Arguments

Applicant’s arguments filed January 19, 2021 with respect to claims 2 – 19 have been fully considered but are moot in view of the new ground(s) of rejections. 

A review of the claims and updated search necessitated the rejections below. 


Claim Objections

Claims 2 and 18 are objected to because of the following informalities:  Limitations within the preamble is given little weight.  Appropriate correction is required.

Claim 7 is objected to because of the following informalities: The claim indicates that it is dependent on claim 1, but claim 1 is cancelled so it should depend on claim 2. .  Appropriate correction is required.

Claims 16 and 17 are objected to because of the following informalities:
Claims 16 and 17 are objected to under 37 CFR 1.75(c), as being of improper dependent form for failing to further limit the subject matter of a previous claim.  Applicant is required to cancel the claim(s), or amend the claim(s) to place the claim(s) in proper dependent form, or rewrite the claim(s) in independent form.  Appropriate corrections are required.


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 2 – 19 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.   

Claims 2 - 19 are either directed to a method or system or computer readable medium, which are statutory categories of invention. (Step 1: YES).

The Examiner has identified method Claim 2 as the claim that represents the claimed invention for analysis and is similar to apparatus Claim 16 and computer readable claim 18.  Claim 2 recites the limitations of:

( A ) while conducting an online topping-up transaction with said pre-paid payment card outside said infrastructure and in communication with a payment card network, according to said second procedures of said payment specification, registering risk mitigation information in said payment card network in association with said pre-paid payment card;
( B ) downloading an indicator from said payment card network to an electronic memory of said pre-paid payment card while conducting said online transaction, said indicator identifying said pre-paid card as having said risk mitigation information associated therewith; 
( C ) presenting said pre-paid payment card to a reader within said infrastructure, and conducting an offline transaction at said reader and not in communication with said payment card network, according to said first procedures of said payment specification, in response to detection by said reader of said indicator in said electronic memory of said pre-paid payment card.

These limitations without the bolded limitations above, cover performance of the limitations as certain methods of organizing human activity under their broadest reasonable interpretation.

More specifically, these limitations cover performance of the limitations as a fundamental economic practice such as mitigating transaction risk.
In summary, if claim 2 limitations, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  Claims 16 and 18 are also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims are abstract).

The use of an online transaction or any of the bolded limitations in claim 2 are just applying generic computer components to the recited abstract limitations.  Similar arguments apply to claims 16 and 18.

Therefore, the above mentioned judicial exception is not integrated into a practical application by merely applying generic computer components (bolded elements).  
Furthermore, the “registering” and “presenting” steps are recited at a high level of generality and amounts to mere data gathering, which is a form of extra-solution activity.

In addition, supported by specification, the computer hardware are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component., see MPEP 2106.05(f), where applying a computer or using a computer is not indicative of a practical application).  

Claim 2, limitation ( A ) – ( C ) above in Applicant’s specification para [0075], which discloses “As used herein, a "prepaid payment card" refers to a card or other device (e.g., appropriately configured cellular phone handset) configured according to a credit or debit card type payment system standard or specification (as opposed to a dedicated transit card or the like), wherein a stored balance associated with the card resides on a central or remote server, which prepaid payment card is designed for use in a conventional credit or debit card environment (for example, of the kind as shown in FIG. 3), and which is nearly universally accepted worldwide by merchants of all kinds. Such a card is also distinguished from a credit or debit card, in that it accesses a balance on a central server rather than a credit account or bank account. Furthermore, a debit card typically implies an established relationship with the cardholder (for example, an existing checking account) and is not anonymous, whereas a pre-paid card may (but need not be) purchased anonymously in a shop.“.  
 
Also, claim 2, limitation ( A ) and ( B ) above in Applicant’s specification para [0083], which discloses “In an "extreme" example of the aforementioned approach, when someone pre-funds his or her account, latter the money goes into the central account; however, as soon as there is a dialog between the card and the central host, the entire amount of funds available is reflected in the counters on the card, and the amount in the central virtual account is set to zero. This means that it would actually be impossible to conduct an online transaction, as the amount in the central virtual account is now zero. In such a case, when a prepaid top-up ("load") is performed, the load must first go into the central virtual account and then be synchronized with the counters on the card. In current EMV approaches, this is only carried out using a contact-mode EMV transaction. This is so because of the long and unpredictable time required for the load and synchronization process; proceeding via a contactless interface is not allowed because of the high risk that the cardholder would remove the card before the transaction was complete.“.  

Also, claim 2, limitation ( B ) and ( C )  above in Applicant’s specification para [0006], which discloses “One or more embodiments of the invention can substantial beneficial technical effects; for example minimizing the requirements of, and impact upon, the acceptance infrastructure required to support the desired functionality; as well as taking advantage of existing infrastructure (e.g. the retail payments infrastructure) to carry out operations that would otherwise require new functionality within a transit system or the like (for example, to load an indicator onto the pre-paid payment card that tells a transit reader that direct payment need not be taken from the pre-paid payment card, and that such pre-paid payment card can be treated as a credit or debit card and the payment processed in the back office).“. 
Also, claim 2, limitation ( A ) - ( C )  above in Applicant’s specification para [0054], which discloses “In one or more embodiments, a high-speed telecommunications network, with a minimum speed of 768 kbps, can be employed, for example, from the turnstile (fare gate) to the server. The server may be resident, for example, on merchant (transit authority) premises, on an acquirer's premises, or housed in a facility of an operator of a payment card network (such as MasterCard International Incorporated) or a facility of a third party processor, and the server may be operated, for example, by the aforementioned opera­ tor of a payment card network 2008, or by a third party vendor. In one or more embodiments, the aforementioned server functionality may be embodied, for example, in the payment platform 704 (discussed with respect to FIG. 6). In general terms, the platform and AFM can physically reside anywhere; for example, the Transit Agency premises, premises of a Third Party Processor/AFM Integrator, or even on the Premises of the operator of a payment card network, such as MasterCard International Incorporated. It is, how­ ever, desirable that there are high speed connections between the terminal estate, the platform, the AFM, and payment processing system (such as MasterCard's BankNet® network or the like).”.

Also, claim 2, limitation ( C ) above in Applicant’s specification para [0092], which discloses “Thus, in one or more embodiments, a first top-up is on line. A credit or debit card is registered in perform order to carry out this first top-up. A first contact  EMV­ transaction is then carried out, during which an indicator is sent down to the card (under control of the issuer of the prepaid payment card). This indicator changes some part of the personalization of the card, such that the card can now inform a reader in the transit infrastructure that the card no longer needs to be treated as a pre-paid card, but rather can be treated as a credit or debit card. In at least some instances, the card that is to be used in the transit system does not present the details of the credit or debit card to the reader; such details are presented in the back office. Rather, the card that is to be used in the transit system indicates to the reader that payment does not need to be taken from the card at that time; instead, it is simply necessary to record the details of the card, such that payment can be effectuated by the back office, in due time, using such details.“.   Similar arguments apply to claims 16 and 18.

Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.

Therefore, Claims 2, 16 and 18 are directed to an abstract idea without a practical application. (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application).

The claims 2, 16 and 18 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements (bolded elements above) amount to no more than mere instructions to apply the abstract idea using generic computer components. In conclusion, merely "applying" the exception using generic computer components cannot provide an inventive concept. Therefore, the claims 2, 16 and 18 are not patent eligible under 35 USC 101.  (Step 2B: NO. The claims do not provide significantly more).  

Dependent Claims

Dependent claims 3 – 15, 17 and 19 are also rejected under 35 U.S.C. 101.  Dependent claims 3 – 15, 17 and 19 are further define the abstract idea or further define the extra-solution activities that are present in independent claims 1, 9 and 17 thus abstract idea correspond to certain methods of organizing human activity and mental processes as presented above.  Claims 3 – 15, 17 and 19 clearly further define the abstract idea as stated above and claims 6, 9 - 13 and 15 further define extra-solution activities such as presenting data and transmitting/receiving data. Furthermore, dependent claims 3 – 15, 17 and 19 do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination. 

 As a result, such limitations do not overcome the requirements as described above.  Therefore, the claims 2 – 19 are not seen to be statutory.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office Action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negative by the manner in which the invention was made.


Claims 2 – 19 are rejected under 35 U.S.C. 103(a) as being obvious over Philip Binder et al.  (Pub. # US 2004/0230535 A1 – herein referred to as Beck) in view of Ian McDonald et al. (Pub. # US 2003/0080186 A1 – herein referred to as McDonald).

Re: Claim 2, Binder discloses a method for enhancing functionality of a pre-paid payment card configured for use in an infrastructure in accordance with a payment specification requiring first procedures for transactions using said pre-paid payment card in said infrastructure versus second procedures required for topping-up of a balance associated with said prep-paid payment card, comprising the steps of: 
while conducting an online topping-up transaction with said pre-paid payment card outside said infrastructure and in communication with a payment card network, according to said second procedures of said payment specification, registering risk mitigation information in said payment card network in association with said pre-paid payment card (Binder, [0061], [0064] -  In a preferred embodiment, the pre-authorized balance field and the pre-authorized limit field are used in a payment application which is compliant with the EMV2000 Integrated Circuit Card Specification For Payment Systems, v. 4.0 (Dec. 2000). In a preferred embodiment, the pre­ authorized balance field and the pre-authorized limit field are used in a payment application which is compliant with the EMV '96, Integrated Circuit Card Specification for Payment Systems, v. 3.1.1 (1998). In still another preferred embodiment, the pre-authorized balance field is the upper cumulative offline transaction amount of M-Chip pre-authorized.).
However, Binder does not expressly disclose:  
downloading an indicator from said payment card network to an electronic memory of said pre-paid payment card while conducting said online transaction, said indicator identifying said pre-paid card as having said risk mitigation information associated therewith; 
presenting said pre-paid payment card to a reader within said infrastructure, and conducting an offline transaction at said reader and not in communication with said payment card network, according to said first procedures of said payment specification, in response to detection by said reader of said indicator in said electronic memory of said pre-paid payment card.
In a similar field of endeavor, McDonald discloses:
downloading an indicator from said payment card network to an electronic memory of said pre-paid payment card while conducting said online transaction, said indicator identifying said pre-paid card as having said risk mitigation information associated therewith (McDonald, [0173] -  Improper use of a REMOTE SMARTCARD™ is extremely  difficult since the card account number data reveals no information about the value stored on the system control center corresponding to that card or the subaccount identity or subaccount balances for that particular account number. Only the legitimate owner of a REMOTE SMART­ CARD™ having access to the appropriate PIN number and related password security data can contact the system conaccount  balance data. The fact that the REMOTE SMARTCARD™   system  operates   through   a  single  site  system control  center  substantially  enhances  the  overall  system security.); 
presenting said pre-paid payment card to a reader within said infrastructure, and conducting an offline transaction at said reader and not in communication with said payment card network, according to said first procedures of said payment specification, in response to detection by said reader of said indicator in said electronic memory of said pre-paid payment card (McDonald, [0040], [0160] -  FIG. lOA indicates the data storage format for data tracks 1 and 2 of a standard magistrate commercial credit card or other card such as the transit card for use in connection with the present invention. In response to a card swipe, the outboard card reader reads the card data, decodes the card data and sends the decoded card data to the MDC. The MDC internally reformats the data for use in connection with the system of the present invention in accordance with the data format indicated in FIG. 10B. As will be explained below, the MDC transmits the reconfigured FIG. 10B data format string to the system control center. Appendix A illustrates how the Mentor MDC software used in connection with the preferred embodiment of the invention is specially configured for use in connection with the system of the present invention.).
Therefore, in light of the teachings of McDonald, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Binder, motivation according to one KSR Exemplary Rationale where a known technique is used to improve similar methods and systems in the same way by providing a transit  card  element  of  the  system  includes data which identifies the person to whom the stored digital card belongs and additional data is control center and stored in a database located at the system includes substantial additional user-related data.

Re: Claim 3, Binder in view of McDonald discloses the method of Claim 2,
wherein: said infrastructure comprises normal access terminals of a transit system, said normal access terminals including contactless readers, and said online topping-up transaction is a contacted transaction, the method further including:
presenting said pre-paid payment card to one of said contactless readers, and gaining access to said transit system in said offline transaction based upon detection of said indicator by said contactless reader (McDonald, [0093] - When the transit card user number being searched for is located, the credit status is evaluated and compared amount to be charged. If the credit on account the amount to be charged, the system software exceeds generates "ACCEPTED" output which is immediately trans­ mitted to the bus MDC. At the same time, the database software reduces the customer's credit balance by the amount of the fare charge. As part of this database search, the time of the inquiry is recorded and the software com­ pares the time of the current search with the time of the last data transaction relating to that same record. If the time differential between those two record access times is less than a predetermined time window such as one hour, the system will assume that the user is implementing a bus to bus transfer which is typically processed as a no-charge transaction. In such cases, the card user' s credit balance is not reduced.).  The rationale for support of motivation, obviousness and reason to combine see Claim 2.  

Re: Claim 4, Binder discloses the method of Claim 3, 
wherein said risk mitigation information comprises personal contact information (Binder, [0051] -  FIG. 5 [0051] is a block diagram of the transaction terminals illustrated in FIGS. 4A-4D. Each terminal 520 includes processor 524, connected to both memory 522 and interaction panel 526. Interaction panel 526 includes the display screens, the buttons with which menu options are chosen, the keypad or keyboard, the card receptacle or the card reader, the receipt dispenser or printer, and the refund dispenser. Processor 524 processes, controls, and outputs data to interact with the user via interaction panel 526. Processor 524 also controls memory 522 which stores dynamic information such as the options chosen by the cardholder during the current session, and static information such as transaction history, cardholder PIN, and exchange rate history.).

Re: Claim 5, Binder discloses the method of Claim 3, 
wherein said risk mitigation information comprises a backup funding source (Binder, [0080] -  At step 912, [0080] the issuing entity 108 updates an authorization indicator, an updated pre-authorized balance and an updated pre-authorized limit. The issuing entity 108 updates the authorization indicator to reflect the authorization of the pending purchase transaction and updates the underlying account to reflect the additional funding sent to the transaction card 100. The issuing entity 108 also sets the updated pre-authorized balance and the updated prauthorized limit. The difference between the updated pre-authorized limit and the updated pre-authorized balance is the pre-authorized amount and may be equivalent to the amount of negotiable assets remaining as deposited in the underlying account minus the assets needed to honor the approved transaction, capped at an issuing entity 108 maximum. The underlying account is updated to reflect this pre-authorization and the process 900 exits.).

Re: Claim 6, Binder discloses the method of Claim 5, 
wherein said backup funding source comprises one of a credit card account and a debit card account accessible via a payment processing network (Binder, [0009] -  If configured as a credit card or a debit card, information of the monetary amount involved in the trans­ action is transferred to a POS, which initiates an authorization request for an eventual authorization or denial from a payment card issuing agency. Whether the IC card is con­ figured as a credit card or a debit card, the cardholder must have a credit account or a bank account, respectively, known by the issuing agency in order to use the IC card.).

Re: Claim 7, Binder discloses the method of Claim 1, 
wherein said online topping-up transaction is carried out using a card-not-present transaction for said one of a credit card account and a debit card account (Binder, [0048] -  In FIG. 4C, a PDA 480 operates as a transaction terminal or POS terminal via a communications network 488. Preferably, the communications network 488 is the Internet which communicates with a payment network. Included with the PDA480 is a display screen 482, a textual input device 484, and a card reader 486. Preferably, the textual input device 484 is a handwriting recognition input device for use with a stylus or other pen-like device. The display screen 482 operates in a manner similar to that of display screen 420 in kiosk-type terminal 410. Likewise, the textual input device 484 operates similarly to keyboard 442.).

Re: Claim 8, Binder in view of McDonald discloses the method of Claim 3, 
wherein said offline transaction includes gaining access to the transit system without deducting funds directly from said pre-paid payment card (McDonald, [0093] -  amount to be charged. If the credit on account the amount to be charged, the system software exceeds generates "ACCEPTED" output which is immediately transmitted to the bus MDC. At the same time, the database software reduces the customer's credit balance by the amount of the fare charge. As part of this database search, the time of the inquiry is recorded and the software compares the time of the current search with the time of the last data transaction relating to that same record. If the time differential between those two record access times is less than a predetermined time window such as one hour, the system will assume that the user is implementing a bus to bus transfer which is typically processed as a no-charge transaction. In such cases, the card user's credit balance is not reduced.).  The rationale for support of motivation, obviousness and reason to combine see Claim 2.

Re: Claim 9, Binder in view of McDonald discloses the method of Claim 8, 
further including the step of effectuating back-office payment by debiting a central balance associated with said pre-paid payment card (McDonald, [0049] -  As illustrated by the FIG.1 block diagram, a single system control  control center located at a single central office location can process and control data from a virtually unlimited number of buses or other transit vehicles operating within the jurisdiction of a single mobile system while simultaneously processing data from and managing transit systems operating in a virtually unlimited number of additional jurisdictions.).  The rationale for support of motivation, obviousness and reason to combine see Claim 2.

Re: Claim 10, Binder in view of McDonald discloses the method of Claim 8, 
wherein said risk mitigation information comprises a backup funding source and further including effectuating back-office payment by accessing said backup funding source (McDonald, [0156] -  With a conventional smart card, the card cash value is assigned  by special electronic smart card interface equipment operated by trained personnel. If a customer desires to add value to a smart card, the card must be delivered back to an authorized location having the special interface equipment and trained personnel for the purpose of reprogramming the internal smart card electronics.).  The rationale for support of motivation, obviousness and reason to combine see Claim 2.

Re: Claim 11, Binder discloses the method of Claim 10, 
wherein said step of effectuating said back-office payment is conducted upon expiration of a predetermined period (Binder, [0064] -  In a preferred embodiment, the pre-authorized balance field and the pre-authorized limit field are used in a payment application which is compliant with the EMV2000 Integrated Circuit Card Specification For Payment Systems, v. 4.0 (Dec. 2000). In a preferred embodiment, the pre­ authorized balance field and the pre-authorized limit field are used in a payment application which is compliant with the EMV '96, Integrated Circuit Card Specification for Payment Systems, v. 3.1.1 (1998). In still another preferred embodiment, the pre-authorized balance field is the upper cumulative offline transaction amount of M-Chip pre-authorized.).

Re: Claim 12, Binder discloses the method of Claim 8, 
wherein said offline transaction includes causing offline deaccessioning based on presence of said indicator, with one of: no further checking (Binder, [0064] -  In a preferred embodiment, the pre-authorized balance field and the pre-authorized limit field are used in a payment application which is compliant with the EMV2000 Integrated Circuit Card Specification For Payment Systems, v. 4.0 (Dec. 2000). In a preferred embodiment, the pre­ authorized balance field and the pre-authorized limit field are used in a payment application which is compliant with the EMV '96, Integrated Circuit Card Specification for Payment Systems, v. 3.1.1 (1998). In still another preferred embodiment, the pre-authorized balance field is the upper cumulative offline transaction amount of M-Chip pre-authorized.); and
reduced checking, as compared to checking carried out for cards not having said indicator (Binder, [0047] -  [0047] In FIG. 4B, a computer 470 operates as a transaction terminal or POS terminal via the Internet which communicates with a payment network. Included with computer 470 is monitor 472, keyboard 475, and printer 474. Connected to the serial port of computer 470 is card reader 478 which accepts card 100. The screen of monitor 472 operates in a manner similar to that of display screen 420 in kiosk­ type terminal 410. Likewise, printer 474 operates similarly to receipt dispenser 432, and keyboard 475 operates similarly to keypad 440 or keyboard 442, if available. In a preferred embodiment, the pre-authorized amount of the transaction card 100 can be altered, i.e. increasing or decreasing the pre-authorized amount, by transferring money to or from the pre-authorized amount of the trans­ action card 100 through use of a banking application executing on the computer 470.).

Re: Claim 13, Binder in view of McDonald discloses the method of Claim 12, 
wherein said gaining of said access comprises opening a fare gate (McDonald, [0039] - Each bus within a system includes a commercially wireless Mobile Data Console (MDC) such as a available Mentor Mobile Data Computer by Mentor Engineering of Calgary AB, Canada which provides a wireless radio frequency (RF) link between the mobile system element or bus and existing CDPD data link networks installed and operating in most localities which provide cellular voice telecommunication systems. Each MDC includes an internal card reader for reading conventional magnetically encoded cards such as commercial credit cards. An outboard card reader is attached to the MDC or to the bus fare box to facilitate customer usage. The outboard MDC card reader may also be configured to optically scan cards having bar code encoded data or to function in combination with wireless radio activated proximity cards. The MDC can be configured to receive card swipe data from all categories of card readers. Some states are planning to use driver's licenses having bar code data identifying the licensed driver and supplying additional data. System specific or proprietary transit cards having magnetically encoded data represents presently represents the most readily available, lowest cost form of card identification system.).  The rationale for support of motivation, obviousness and reason to combine see Claim 2.

Re: Claim 14, Binder in view of McDonald discloses the method of Claim 3, 
wherein said indicator is under control of an issuer of said pre- paid payment card, wherein the step of downloading the indicator further comprises downloading content of a transmission from the issuer over a payment network (McDonald, [0138] -  REMOTE SMARTCARD™ users hand over their REMOTE SMARTCARDS® at the Southwest Airlines ticket counters at Phoenix, Nashville and other Southwest Airlines bases to pay for ticket charges using the real time system transaction speed. Vendors such as Southwest Air­ lines could restrict the use of select ticket agents for REMOTE SMARTCARD™ users only due to the transaction speed as well as to provide an incentive for customer use of REMOTE SMARTCARDS® where the value has been prepaid. Via the real time merchant data link, South­ west ticket agents will be advised in less than one second after the card swipe operation whether the customer's REMOTE  MARTCARD™ has been "ACCEPTED" or "DECLINED.").  The rationale for support of motivation, obviousness and reason to combine see Claim 2.

Re: Claim 15, Binder discloses the method of Claim 14, 
wherein, in said step of downloading the indicator is effected at a pre-existing retail point of sale terminal outside of said transit system (Binder, [0042] - FIG. 3 is a block diagram of a system 300 for reading information from the IC card. System 300 includes a terminal 320. The term "terminal" generically describes devices with which an IC card may communicate. Several examples of terminals are pictured in FIGS. 4A-4D and 6, including a kiosk-type interface terminal 410 shown in FIG. 4A, a personal computer 470 that operates as a terminal shown in FIG. 4B, a personal digital assistant ("PDA") 480 that operates as a terminal shown in FIG. 4C, a mobile device 490 that operates as a terminal shown in FIG. 4D, and a POS terminal as shown in FIG. 6.).

Re: Claim 16, Claim 16 is an apparatus claim corresponding to method claim 2.  Therefore, claim 16 is analyzed and rejected as previously discussed with respect to claims 2.

Re: Claim 17, Binder in view of McDonald discloses the apparatus of Claim 16, wherein: said infrastructure comprises normal access terminals of a transit system, said normal access terminals including contactless readers, wherein the at least one processor is further operative to:
conduct a contacted transaction to effect said topping-up, and permit access to said transit system based upon detection of said indicator by one of said contactless readers during said offline transaction (McDonald, [0093] - When the transit card user number being searched for is located, the credit status is evaluated and compared amount to be charged. If the credit on account the amount to be charged, the system software exceeds generates "ACCEPTED" output which is immediately trans­ mitted to the bus MDC. At the same time, the database software reduces the customer's credit balance by the amount of the fare charge. As part of this database search, the time of the inquiry is recorded and the software com­ pares the time of the current search with the time of the last data transaction relating to that same record. If the time differential between those two record access times is less than a predetermined time window such as one hour, the system will assume that the user is implementing a bus to bus transfer which is typically processed as a no-charge transaction. In such cases, the card user' s credit balance is not reduced.).  The rationale for support of motivation, obviousness and reason to combine see Claim 16.

Re: Claim 18, Claim 18 is an apparatus claim corresponding to method claim 2.  Therefore, claim 18 is analyzed and rejected as previously discussed with respect to claims 2.

Re: Claim 19, Claim 19 is an apparatus claim corresponding to method claim 3.  Therefore, claim 19 is analyzed and rejected as previously discussed with respect to claims 3.


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN H HOLLY whose telephone number is (571)270-3461.  The examiner can normally be reached on MON. - FRI 10 AM - 8 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NAMRATA BOVEJA can be reached on 571-272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/John H. Holly/Primary Examiner, Art Unit 3696